DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed June 10, 2021. Claims 1-10 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance. 
In regard to independent claim 1 and dependent claims 2 and 3, the closest prior art references, Wu et al. (US 2015/0214246 A1), Yamazaki et al. (US 2016/0351720 A1), Yoshida et al. (US 2013/0286314 A1), Shen (US 204/0204302 A1), Kawamura et al. (US 2016/0020224 A1),  and Cho et al. (US 2004/0263706 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “wherein an angle between a busbar of the plurality of through holes and a straight line in a vertical direction which is a direction perpendicular to the substrate is between 40º and 70º, and a configuration of the first insulating layer provided with the plurality of through holes causes a contact area between the gate tracking layer and the gate layer to be increased; and wherein a thickness of the first insulating layer ranges between 0.8 µm and 1.2 µm, and a thickness of the second insulating layer ranges between 5 µm and 7 µm; wherein the gate layer is a molybdenum-copper structure 
In regard to independent claim 4 and dependent claims 5-10, the closest prior art references, Wu et al. (US 2015/0214246 A1), Yamazaki et al. (US 2016/0351720 A1), Yoshida et al. (US 2013/0286314 A1), Shen (US 204/0204302 A1), Kawamura et al. (US 2016/0020224 A1),  and Cho et al. (US 2004/0263706 A1), fail to disclose, either singly or in combination, all of the limitations of claim 4, including the combination of limitations, , “wherein an angle between a busbar of the plurality of through holes and a straight line in a vertical direction which is a direction perpendicular to the substrate is between 40º and 70º, and a configuration of the first insulating layer provided with the plurality of through holes causes a contact area between the gate tracking layer and the gate layer to be increased; and wherein a thickness of the first insulating layer ranges between 0.8 µm and 1.2 µm, and a thickness of the second insulating layer ranges between 5 µm and 7 µm; wherein the gate layer is a molybdenum-copper structure or a molybdenum-aluminum-molybdenum structure, and a configuration of the molybdenum-copper structure or the molybdenum-aluminum-molybdenum prevents undercutting of the gate layer during subsequent processing.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin

/JESSICA M MERLIN/Primary Examiner, Art Unit 2871